Citation Nr: 1024788	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  06-00 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder (other than PTSD) variously diagnosed, to 
include bipolar disorder.

2.  Entitlement to service connection for an acquired psychiatric 
disorder variously diagnosed, to include PTSD and bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 
1988 to April 1992, during the Gulf War Era.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision issued by the VA RO in 
Philadelphia, Pennsylvania

In April 2006, the Veteran testified during a personal hearing at the 
RO.  A transcript of the hearing is associated with the claims file.

The Veteran and his representative were notified of the date of the 
hearing in April 2010.  The Veteran, however, failed to report for 
the hearing, and thus the Veteran's hearing request is deemed 
withdrawn.

The issue of entitlement to service connection for an acquired 
psychiatric disorder variously diagnosed, to include PTSD and bipolar 
disorder is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for an acquired 
psychiatric disorder variously diagnosed, to include bipolar disorder 
was denied in a May 1995 rating decision.  The Veteran did not appeal 
this decision and the decision became final.  

2.  The evidence received since the May 1995 rating decision is new 
and raises a reasonable possibility of substantiating whether the 
Veteran's acquired psychiatric disorder variously diagnosed, to 
include bipolar disorder was incurred in service.  


CONCLUSION OF LAW

New and material evidence having been received; the claim of service 
connection for an acquired psychiatric disorder variously diagnosed, 
to include bipolar disorder, is reopened.  38 U.S.C.A. §§ 5103-5103A, 
5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that VA 
will seek to provide; and (3) inform the claimant about the 
information and evidence that the claimant is expected to provide.  
The Board notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(April 30, 2008).

Preliminarily, the Board has considered this legislation with regard 
to the issue of whether new and material evidence has been received 
to reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD) variously diagnosed, 
to include bipolar disorder.  To the extent that action taken 
hereinbelow is favorable to the Veteran, further discussion of VCAA 
as to that issue is not required at this time.  

Prior to the initial adjudication of the Veteran's claim for service 
connection for PTSD in the April 2005 rating decision, he was 
provided notice of the VCAA in September 2004.  An additional VCAA 
letter was sent in January 2005, December 2007, August 2008, and 
February 2010.  The VCAA letters indicated the types of information 
and evidence necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  The Veteran also 
received notice in December 2007, pertaining to the downstream 
disability rating and effective date elements of his claim with 
subsequent re-adjudication in a February 2010 Supplemental Statement 
of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Pelegrini, 18 Vet. App. at 119-20.

The Veteran was afforded a VA mental disorders examination in August 
2008.

All relevant evidence necessary for an equitable resolution of the 
issue on appeal has been identified and obtained, to the extent 
possible.  The evidence of record includes service treatment records, 
service personnel records, private medical records, VA outpatient 
treatment reports, a VA examination and statements and testimony from 
the Veteran and his representative.  The Veteran has not indicated 
that he has any further evidence to submit to VA, or which VA needs 
to obtain.  There is no indication that there exists any additional 
evidence that has a bearing on this case that has not been obtained.  
The Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  All pertinent due process requirements have been met.  See 
38 C.F.R. § 3.103.

II.  New and Material Evidence

Generally, a final rating decision may not be reopened and allowed, 
and a claim based on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  Under 38 U.S.C.A. § 
5108, however, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former disposition of 
the claim."  

The Board notes that there has been a regulatory change with respect 
to the definition of what constitutes new and material evidence, 
which applies prospectively to all claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) (now codified at 38 
C.F.R. § 3.156(a)).  

In the current case, the Veteran's request to reopen his previously 
denied claim was received in August 2004, subsequent to that date.  
Therefore, the current version of the law, which is set forth in the 
following paragraph, is applicable in this case.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence, 
that, by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been finally 
denied, the claim will be reopened and decided upon the merits.  

Once it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits of the 
claim in light of all the evidence, both new and old, after ensuring 
that the VA's statutory duty to assist the claimant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).  

For the limited purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Moreover, in Hodge v. West, the Federal Circuit stressed that under 
the regulation new evidence could be material if that evidence 
provided "a more complete picture of the circumstances surrounding 
the origin of a Veteran's injury or disability, even where it will 
not eventually convince the Board to alter its ratings decision."  
Hodge v. West, 155 F.3d. 1356, 1363, (Fed. Cir. 1998).  

The May 1995 rating decision denied the Veteran's claim to reopen 
entitlement to service connection for an acquired psychiatric 
disorder (other than PTSD) variously diagnosed, to include bipolar 
disorder on the basis of lack of nexus to service.  The Veteran did 
not appeal the decision, and it became final.  

The evidence considered by the RO at the time included service 
treatment records; military personnel records; VA examination; 
private treatment records; and various lay statements.

The May 1995 rating decision was final based upon the evidence then 
of record.  However, the claim will be reopened if new and material 
evidence is submitted.  
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  

If the Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

In making this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the claim was 
last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

In the present case, this means that the Board must look at all the 
evidence submitted since the May 1995 rating decision, which was the 
last final adjudication that disallowed the Veteran's claim.  

As noted, an application to reopen the Veteran's current claim was 
received by the RO in August 2004.  The evidence, in part, added to 
the record includes a VA treatment records; VA examination; private 
treatment records, and the Veteran's oral testimony given in April 
2006 at a personal hearing, Social Security Administration records; 
and written statements in support of his claim.  

The Board notes that the Veteran is competent to testify in regard to 
the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

That evidence is new, and does bear directly on the question of 
whether the Veteran's acquired psychiatric disorder variously 
diagnosed, to include bipolar disorder was incurred in or aggravated 
by service.  In the Board's opinion, this evidence provides a more 
complete picture of the Veteran's disability and its origin, and, 
thus, is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim.  As such, it is considered 
new and material and the claim is reopened.  

However, the adjudication of the Veteran's claim does not end with a 
finding that new and material evidence has been submitted, nor is a 
grant of service connection assured.  Once a claim is reopened, the 
VCAA provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate the 
claimant's claim for benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A.  

Here, as noted hereinbelow, the Board is requesting additional 
development with respect to the underlying claim of service 
connection for an acquired psychiatric disorder variously diagnosed, 
to include PTSD and bipolar disorder, and will issue a final decision 
once that development is complete, if the case is ultimately returned 
to the Board.  





ORDER

New and material evidence having been received, the claim of service 
connection for an acquired psychiatric disorder variously diagnosed, 
to include PTSD and bipolar disorder, is reopened.


REMAND

The Veteran contends, in essence, that he suffers from a mental 
disorder since service.  He states that the symptomatology was 
present, although, he was not formally diagnosed with a mental 
disorder in service.

In pertinent part, the Veteran was admitted on May 12, 1994 to 
Mayview State Hospital for hypomania.  He was transferred from 
Allegheny County Jail where he was incarcerated on charges of 
harassment and stalking a girl at the University of Pittsburgh.  The 
records show that the Veteran had been decompensating for the past 12 
to 15 months prior to his admission.  His diagnosis at the time of 
admission was bipolar affective disorder, manic type.  His final 
diagnosis was schizoaffective disorder.  From 1994 to present, the 
Veteran has had a long psychiatric history with multiple admissions 
to the hospital.  An SSA decision granted disability for 
schizophrenia and found that the Veteran has been disabled from what 
appears to be April 23, 1993.

Although the Veteran was afforded a mental disorders examination in 
August 2008, the VA examiner did not provide the requested nexus 
opinion.  Specifically, the VA examiner was requested to determine 
whether it was as least likely (50/50) as not that the Veteran's 
current mental condition developed to a compensable degree of 10 
percent within one year from discharge of service on April 24, 1992.  

Once VA undertakes the effort to provide an examination, it must 
provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Therefore, the Board finds that addendum and/or another VA 
examination addressing the Veteran's claim is "necessary" pursuant 
to 38 U.S.C.A. § 5103A(d).  

Prior to arranging for an addendum and/or the Veteran to undergo 
further VA examination, the RO should obtain and associate with the 
claims folder all outstanding VA medical records and attempt to 
obtain any pertinent private records (i.e., Eastern State Hospital as 
referenced in the October 2002 Warren State Hospital treatment record 
and University of Miami as referenced in a March 2005 Waymart 
treatment record).  Further, an October 2000 Bloomsburg treatment 
record, in part, noted that the Veteran was hospitalized at Geisinger 
Medical Center in June of 1988.

The Board emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding pertinent VA 
medical records from VA facilities, following the current procedures 
prescribed in 38 C.F.R. § 3.159 as regards requests for records from 
Federal facilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding records 
of evaluation and/or treatment of the Veteran by 
VA and/or any other pertinent medical facility 
(i.e., Eastern State Hospital; University of 
Miami; and Geisinger Medical Center in June of 
1988).  All records and/or responses received 
should be associated with the claims folder.  If 
any records sought are not obtained, notify the 
Veteran and his representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.  

2.  The RO/AMC should arrange for the Veteran's 
claims folder to be reviewed a VA physician.  
(If, and only if, that VA physician deems it 
necessary, should the Veteran be afforded 
another VA examination, to determine the 
etiology of the Veteran's acquired psychiatric 
disorder variously diagnosed, to include PTSD 
and bipolar disorder.  

The claims folder and a copy of this remand must 
be reviewed by the examiner.  The examiner must 
acknowledge receipt and review of the claims 
folder, any recent medical records obtained, and 
a copy of this remand.  

Based on a full review of the record, the 
examiner should provide an opinion as to whether 
it is more likely than not (i.e., probability 
greater than 50 percent); at least as likely as 
not (i.e., probability of 50 percent); or less 
likely than not (i.e., probability less than 50 
percent) that the Veteran's acquired psychiatric 
disorder variously diagnosed, to include PTSD 
and bipolar disorder is a result of service 
and/or whether it was as least likely (50/50) as 
not that the Veteran's current mental condition 
developed to a compensable degree of 10 percent 
within one year from discharge of service on 
April 24, 1992.  

NOTE: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

In all conclusions, the examiner must identify 
and explain the medical basis or bases, with 
identification of the evidence of record.  The 
examiner is to specifically address in his or 
her conclusion the issue contained in the 
purpose of the examination, as noted.  

A complete rationale must be provided for each 
opinion expressed.  If the examiner finds that 
he/she must resort to speculation to render the 
requested opinion, he/she must state what 
reasons, with specificity, that this question is 
outside the scope for a medical professional 
conversant in VA practices.  

3.  After completing the requested actions, and 
any additional notification and development 
deemed warranted, the RO should readjudicate the 
claim of service connection in light of all the 
evidence of record.  If any benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, he and his representative should 
be furnished a Supplemental Statement of the 
Case, and should be afforded an appropriate 
period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' Appeals 
or by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge,  Board of Veterans' Appeals



 Department of Veterans Affairs


